ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to the applications filed 13 May 2020 which claims priority to PCT/IB2019/055518 filed 28 June 2019 which claims foreign priority to EP18186074.3 filed 27 July 2018.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a pair of first threaded elements (21a, 21b; 20a, 20b) movable parallel along a first axis (B) and adapted to vibrate parallel to said first axis (B); - a pair of second threaded elements (20a, 20b; 21a, 21b) rotatable about said first axis (B) and operatively connected to respective said first threaded elements (21a, 21b; 20a, 20b), so as to, in use, rotationally vibrate about said first axis (B); - a first inerter (16); and - a second inerter (17); said first inerter (16), in turn, comprising: - a first female screw (21a); - a first screw (20a) operatively connected to said first female screw (21a); and - a plurality of first threaded rollers (22a), which are screwed on said first female screw and first screw (21a, 20a); said first rollers (22a) being rotatable about respective second axes (C) parallel to and separate from said first axis (B) with respect to said first female screw and first screw (21a, 20a), and being rotatable about said first axis (B) with respect to said first female screw and first screw (21a, 20a); said second inerter (17), in turn, comprising: - a second female screw (21b); - a second screw (20b) operatively connected to said second female screw (21b); and - a plurality of second threaded rollers (22b), which are screwed on said second female screw and second screw (21b, 20b); said second rollers (22b) being rotatable about respective second axes (C) parallel to and separate from said first axis (B) with respect to said second female screw and second screw (21b, 20b), and being rotatable about said first axis (B) with respect to said second female screw and second screw (21b, 20b); said first and second female screws (21a, 21b) defining said first threaded elements (21a, 21b; 20a, 20b), and said first and second screws (20b, 20a) defining said second threaded elements (20a, 20b; 21a, 21b); or said first and second screws (20b, 20a) defining said first threaded elements (21a, 21b; 20a, 20b) .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644